      Case 1:18-cv-04476-LJL-SLC Document 213 Filed 11/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOCAL 3621, EMS OFFICERS UNION, DC-37, AFSCME,
AFL-CIO, et al.,

                                Plaintiffs,
                                                            CIVIL ACTION NO.: 18 Civ. 4476 (LJL) (SLC)
         against
                                                                               ORDER
THE CITY OF NEW YORK, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The Court resolved telephonically a discovery dispute that arose during a deposition

relating to questions Plaintiffs’ counsel posed to the deponent regarding the Noticed Rule

30(b)(6) topics.      Defendants’ counsel objected on grounds that the question called for

information protected by the attorney-client privilege and/or the work product doctrine. The

parties resolved their dispute by rewording of Plaintiffs’ counsel’s question, and by reference to

the Court’s ruling on their prior deposition dispute. (See ECF No. 209).

         The Court’s full ruling is reflected in the Court’s recording of the call, which can be made

available for transcription at the parties’ request.


Dated:             New York, New York
                   November 10, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judg
